The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 10, 2014

                                    No. 04-14-00029-CR

                                  Kimberly Ann RANGEL,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 11-2315-CR
                               William Old, Judge Presiding


                                       ORDER

        The Appellant’s motion for extension of time to file the brief has been GRANTED. Time
is extended to June 16, 2014.



                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court